Title: To George Washington from Brigadier General La Neuville, 30 October 1778
From: La Neuville, René-Hippolyte Penot Lombart de Noirmont de
To: Washington, George


          
            Excellency
            Fredericksburg this 30. 8bre 1778.
          
          The Congress has granted me just now the brevate of Brigadier général dated from the fourteenth of august according their promises. my Satisfaction Should be compleat if I had been happy enough to deserve it under your eyes, but the Sun light[e]ns not at the Same time in the four parts of the world, and all the men can not enjoy his beams at the Same moment.
          being come in this country only to contribute in my Spher, as much as it could be possible to me to its happiness and advantage, to endeavour to get the esteem and friendship of the men who unhabit it, and not to give them Some reasons of Dissatisfaction or trouble, as I could not hope to be employed without disturbing the harmony, I Set out for france, comforted with the reflection that in fighting for my 
            
            
            
            King, I Shall be usefull to his Allies, and Shall be able by this mean to acquit me Self With them for the obligations they have upon me by their granting of the grade of Brigadier. I am With the utmost respect, Excellency your most obediant Servant
          
            Laneuville
          
          
          Excuse me for the want of paper. I hope to have the honour to present you my respects me Self to morrow and ask your orders for France.
          
        